Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                             REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to a first apparatus for fabricating microneedles.
Group II, claim(s) 8, drawn to a second apparatus for fabricating microneedles.
Group III, claim(s) 9-11, drawn to a method for fabricating microneedles.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I & II lack unity of invention because even though the inventions of these groups require the technical features of 

a first substrate having a plurality of spaced first viscous materials 5formed on one side thereof and including at least one first transmission area;
a second substrate disposed opposite to the first substrate, having a plurality of spaced second viscous materials on one side thereof facing the first substrate, and including at least one second transmission area corresponding to the first transmission area;  
a light emitting unit disposed on the other side of the first substrate, corresponding to the first transmission area, and configured to emit light; and
a light receiving unit disposed on the other side of the second substrate, corresponding to the second transmission area.
These technical features are not a special technical features as it does not make a contribution over the prior art in view of Andrew Kirby (US-2008/0,299,290, hereinafter Kirby)
(Abstract) teaches a method of manufacturing microneedles is provided, the method comprising (i) depositing a substance onto a first surface 
([0021]) teaches a that step (i) may comprise providing a portion or droplet of non-solid substance on the second surface, and moving the second surface into proximity to the first surface so that the droplet or portion of non-solid substance contacts the first surface. ([0072]) teaches that the second surface in this case is a solid surface, although a liquid surface could be used, for example a liquid surface formed by a liquid disposed on the end of a solid rod or needle. ([0074]) teaches an alternate to introducing the second surface 3 to the droplet 2 deposited on the first surface 1, the second 3 may be provided with the liquid and the liquid brought into contact with the first surface 1. Alternatively, the second surface 3 may be brought into proximity with the first surface 1 and the liquid dispensed so as to form contact with the first surface and the second surface.
& d.) ([0076]) teaches that the needle-like shape may be solidified by cooling or by curing. This may be performed, for example, by using a curable liquid, such as a UV-curable acrylate adhesive, and by exposing the liquid to UV light to cure the adhesive. ([0077]) teaches that a UV source (a UV light emitting diode, not shown) supplies UV radiation to cure liquid 12. During curing, the solid surface 11 is moved away from the second surface 13 in a controlled manner using the translation stage to produce a needle-like shape 14
10
Group I & III lack unity of invention because even though the inventions of these groups require the technical features of
A first substrate with a first transmission area 
a second substrate with a second transmission area 
viscous materials on one side 5of the first substrate;
second viscous materials on one side of the second substrate
one light emitting unit
one light receiving unit
These technical features are not a special technical feature as it does not make a contribution over the prior art in view of Kirby  
& c.) (Abstract) teaches a method of manufacturing microneedles is provided, the method comprising (i) depositing a substance onto a first surface 
& d.) ([0021])  teaches a that step (i) may comprise providing a portion or droplet of non-solid substance on the second surface, and moving the second surface into proximity to the first surface so that the droplet or portion of non-solid substance contacts the first surface. ([0072]) teaches that the second surface in this case is a solid surface, although a liquid surface could be used, for example a liquid surface formed by a liquid disposed on the end of a solid rod or needle. ([0074]) teaches an alternate to introducing the second surface 3 to the droplet 2 deposited on the first surface 1, the second surface 3 may be provided with the liquid and the liquid brought into contact with the first surface 1. Alternatively, the second surface 3 may be brought into proximity with the first surface 1 and the liquid dispensed so as to form contact with the first surface and the second surface.
& d.) ([0076]) teaches that the needle-like shape may be solidified by cooling or by curing. This may be performed, for example, by using a curable liquid, such as a UV-curable acrylate adhesive, and by exposing the liquid to UV light to cure the adhesive. ([0077]) teaches that a UV source (a UV light emitting diode, not shown) supplies UV radiation to cure liquid 12. During curing, the solid surface 11 is moved away from the second surface 13 in a controlled manner using the translation stage to produce a needle-like shape 14

Group II & III lack unity of invention because even though the inventions of these groups require the technical features of
a first stage with a first substrate secured to it, and a plurality of spaced first viscous materials formed on one side
a second stage with a second substrate secured to it and a plurality of spaced first viscous materials formed on one side
15a light emitting unit arranged on a surface of the first stage
a light receiving unit arranged on a surface of the second stage
These technical features are not a special technical feature as it does not make a contribution over the prior art in view of Kirby
(Abstract) teaches a method of manufacturing microneedles is provided, the method comprising (i) depositing a substance onto a first surface. ([0079]) teaches that the first glass surface was then placed on a moveable stage.
T([0021])  teaches a that step (i) may comprise providing a portion or droplet of non-solid substance on the second surface, and moving the second surface into proximity to the first surface so that the droplet or portion of non-solid substance contacts the first surface. ([0072]) teaches that the second surface in this case is a solid surface, although a liquid surface could be used, for example a liquid surface formed by a liquid disposed on the end of a solid rod or needle. ([0074]) teaches an alternate to introducing the second surface 3 to the droplet 2 deposited on the first surface 1, the second surface 3 may be provided with the liquid and the liquid brought into contact with the first surface 1. Alternatively, the second surface 3 may be brought into proximity with 1 and the liquid dispensed so as to form contact with the first surface and the second surface. ([0079]) teaches that the first and second glass surfaces were slowly moved apart during curing of the resin, such that needle structures were drawn from each surface. Highlighting, that while no discrepancies are found regarding the second stage and substrate being attached to the second stage, the case law for duplication of parts may be recited, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
& d.) ([0076]) teaches that the needle-like shape may be solidified by cooling or by curing. This may be performed, for example, by using a curable liquid, such as a UV-curable acrylate adhesive, and by exposing the liquid to UV light to cure the adhesive. ([0077]) teaches that a UV source (a UV light emitting diode, not shown) supplies UV radiation to cure liquid 12. During curing, the solid surface 11 is moved away from the second surface 13 in a controlled manner using the translation stage to produce a needle-like shape 14. As such, the a light emitting unit & a light receiving unit are understood to be disclosed. Highlighting, while the a light emitting unit is not explicitly shown, the case law for the rearrangement of parts may be recited, see In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) & In re Kuhle, 526 F.2d 553.
A telephone call was made to Joon Lee on 2-8-2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
 	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                     

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715